DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 2, 4 – 15, 18, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 – 11, 2 – 7, 12 – 16 of US Patent No. 10,520,909.  Claims 1, 8 – 11, 2 – 7, 12 – 16 of US Patent No. 10,520,909 anticipate claims 1, 2, 4 – 15, 18, 20 of instant application.

Allowable Subject Matter
Claims 13 - 17 will be in condition of allowance if applicant files a terminal disclaimer to overcome the double patenting rejection above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 – 5, 7 – 12, 18, 19 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Moran et al. US 2015/0203334 (hereinafter Moran).

Regarding claim 1, Moran teaches: crane control system for controlling a plurality of cranes including at least a first crane and a second crane, each said first and second crane having at least a first motion axis and a second motion axis (Fig. 1, [0033], [0034] - - the combination of the two front trolleys and hoists is a first crane; the combination of the two rear trolleys and hoists is a second crane; trolley movement is a first motion axis; hoist movement is a second motion axis), the crane control system comprising:
a master controller unit (Fig. 5, [0035] - - control station); and
a processing unit responsive to inputs by an operator of the master controller unit to send commands to the plurality of cranes to operate the cranes in synchronism, the processing unit being responsive to a signal indicative of a loss of synchronization between the cranes to output a command to bring one or more of the plurality of cranes 
wherein the master controller unit is configured to be operable for controlling the first motion axis of the first crane to operate in unison with the first motion axis of the second crane and operable for controlling the second motion axis of the first crane to operate independently from and/or non-synchronous with the second motion axis of the second crane ([0036] - - each trolley and each hoist has its own control; [0039] - - the synchronization mode is activated by actuating a synchronization button, thus when the synchronization button is activated, the trolleys are moved in unison; when the synchronization button is not activated, the hoists are moved independently).

Regarding claim 3, Moran teaches all the limitations of the base claims as outlined above. 

Moran further teaches: the master controller unit is configured to be operable for controlling the plurality of cranes to operate in unison while also being operable for controlling the plurality of cranes to operate independently from and/or non-synchronous with each other. ([0036] - - each trolley and each hoist has its own control; [0039] - - the synchronization mode is activated by actuating a synchronization button, thus when the synchronization button is activated, the cranes are moved in unison; when the synchronization button is not activated, the cranes are moved independently).

Regarding claim 4, Moran teaches all the limitations of the base claims as outlined above. 

Moran further teaches: each crane includes a slave crane control unit, and wherein the processing unit is responsive to inputs by an operator of the master controller unit to send commands to one or more of the slave control units of one or more individual cranes from the plurality of cranes ([0046] - - master control and slave control).

Regarding claim 5, Moran teaches all the limitations of the base claims as outlined above. 

Moran further teaches: the master control unit has transmission and reception capabilities for sending and receiving communications to/from the slave control units ([0051] - - the salve actuator move the hoist in the same speed and direction with the master actuator in response to the directional signal sent by the master control).

Regarding claim 7, Moran teaches all the limitations of the base claims as outlined above. 

Moran further teaches:
the safe condition includes an emergency stop ([0054] - - when synchronization fault, stop the movement); and/or

the commands to the plurality of cranes to operate the cranes in synchronism convey an address associated with the master controller unit; and/or
each crane of the plurality of cranes has at least two independently movable motion axes, the commands to the plurality of cranes to operate the cranes in synchronism directing at least one motion axis of one crane to operate in unison with at least one motion axis of another crane while also directing at least one other motion axis of said one crane to operate independently from and/or non-synchronous with at least one other motion axis of said another crane.

Regarding claim 8, Moran teaches all the limitations of the base claims as outlined above. 

Moran further teaches: a crane system comprising the crane control system of claim 1 for controlling the first and second cranes in synchronism, and a monitoring system for monitoring the first and second cranes for a loss of synchronization therebetween ([0053] - - the monitoring device monitors velocity and position of each hoist; Fig. 6B, [0054] - - if velocity or position falls outside of tolerance, this is loss of synchronization, system faults, stop movement).

Regarding claim 9, Moran teaches all the limitations of the base claims as outlined above. 

Moran further teaches: the monitoring system includes sensors mounted on the first crane and on the second crane for sensing motion of the first crane and motion of the second crane ([0042] - - multiple monitoring devices are used, monitoring device includes encoder, encode should be mounted on a crane; [0053] - - the monitoring device monitors velocity and position of each hoist, this is monitoring motion).

Regarding claim 10, Moran teaches all the limitations of the base claims as outlined above. 

Moran further teaches: the monitoring system includes a processing unit to process signals output by the sensors to detect a loss of synchronization (Fig. 6B, [0053] - - determine if the velocity or position falls outside of the parameterized tolerance).

Regarding claim 11, Moran teaches all the limitations of the base claims as outlined above. 

Moran further teaches: the monitoring system has an output to output a control signal when the monitoring system detects a loss of synchronization (Fig. 6B, [0054] - - if velocity or position falls outside of tolerance, this is loss of synchronization, system faults, and stop movement; the signal to stop movement is an output control signal).

Regarding claim 12, Moran teaches all the limitations of the base claims as outlined above. 

Moran further teaches: the control signal conveys a command to bring the first crane and the second crane into a safe condition and/or an emergency stop ([0054] - - if velocity or position falls outside of tolerance, this is loss of synchronization, system faults, and stop movement).

Regarding claim 18, Moran teaches: a crane control system for controlling cranes each having at least two motion axes (Fig. 1, moving trolley is one axis, moving hoist is 2nd axis), the crane control system comprising:
a master controller unit including a user interface for receiving user commands to control cranes, the master controller unit being configured to respond to user commands input at the user interface to output command signals directed to two or more cranes, the command signals directing at least one motion axis of one crane to operate in unison with at least one motion axis of at least one other crane (Fig.1, Fig. 5A, [0035] - - control station receiving user commands; [0050] - - synchronized movement of actuators);
the user interface including a position selection mechanism configured to allow the user to select a position among a plurality of positions (Fig. 5A, [0037] - - pre-set locations 1-5); and
in response to selection of a position among the plurality of positions, the master controller unit outputting command signals directed to the two or more cranes to direct 
whereby the master controller unit is configured to be operable for controlling the two or more cranes to operate in unison ([0050] - - synchronized movement of actuators) and operable for controlling the two or more cranes to operate independently from and/or non-synchronous with each other ([0036] - - each trolley has its own control; [0039] - - the synchronization mode is activated by actuating a synchronization button, thus when the synchronization button is not activated, the trolleys and hoists are moved independently).

Regarding claim 19, Moran teaches all the limitations of the base claims as outlined above. 

Moran further teaches: the master controller unit is configured to be operable for controlling a first motion axis of a first crane to operate in unison with a first motion axis of a second crane while also being operable for controlling a second motion axis of the first crane to operate independently from and/or non-synchronous with the second motion axis of the second crane ([0036] - - each trolley and each hoist has its own control; [0039] - - the synchronization mode is activated by actuating a synchronization button, thus when the synchronization button is activated, the trolleys are moved in unison; when the synchronization button is not activated, the hoists are moved independently).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moran et al. US 2015/0203334 (hereinafter Moran) in view of Carroll US 2018/0282133 (hereinafter Carroll).

Regarding claim 2, Moran teaches all the limitations of the base claims as outlined above. 

Moran further teaches: the first and second motion axes of the first and second cranes include a trolley motion axis to move a trolley, and a hoist motion axis to move a hoist (Fig. 1, [0033],[0034] - - trolleys and hoists); and wherein the master controller unit is configured to be:
operable for controlling at least one of trolley motion axis, and hoist motion axis of the first crane to operate in unison with the corresponding one of trolley motion axis, and the hoist motion axis of the second crane ([0036] - - each trolley and each hoist has its own control; [0039] - - the synchronization mode is activated by actuating a synchronization button, thus when the synchronization button is activated, the trolleys are moved in unison); and
while also being operable for controlling at least one other of trolley motion axis, and hoist motion axis of the first crane to operate independently from and/or non-synchronous with the corresponding one of trolley motion axis, and the hoist motion axis of the second crane ([0036] - - each trolley and each hoist has its own control; [0039] - - the synchronization mode is activated by actuating a synchronization button, thus when the synchronization button is not activated, the hoists are moved independently).

But Moran does not explicitly teach: a bridge motion axis for moving the corresponding first or second crane along a bridge.

Carroll teaches: a bridge motion axis for moving the corresponding first or second crane along a bridge (Fig. 2, [0042] - - the cross member assembly 58 maps to a bridge; the cross member assembly is movable along the room length 48);

Moran and Carroll are analogous art because they are from the same field of endeavor.  They all relate to weight lifting control system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above control system, as taught by Moran, and incorporating a bridge motion axis, as taught by Carroll.  

One of ordinary skill in the art would have been motivated to do this modification in order to allow enhanced ease of movement of containers, as suggested by Carroll ([0051]).

Regarding claim 20, Moran teaches all the limitations of the base claims as outlined above. 

Moran further teaches: the first and second motion axes of the first and second cranes include a trolley motion axis to move a trolley, and a hoist motion axis to move a hoist (Fig. 1, [0033],[0034] - - trolleys and hoists); and wherein the master controller unit is configured to be:

while also being operable for controlling at least one other of trolley motion axis, and hoist motion axis of the first crane to operate independently from and/or non-synchronous with the corresponding one of trolley motion axis, and the hoist motion axis of the second crane ([0036] - - each trolley and each hoist has its own control; [0039] - - the synchronization mode is activated by actuating a synchronization button, thus when the synchronization button is not activated, the hoists are moved independently).

But Moran does not explicitly teach: a bridge motion axis for moving the corresponding first or second crane along a bridge.

However, Carroll teaches: a bridge motion axis for moving the corresponding first or second crane along a bridge (Fig. 2, [0042] - - the cross member assembly 58 maps to a bridge; the cross member assembly is movable along the room length 48);

Moran and Carroll are analogous art because they are from the same field of endeavor.  They all relate to weight lifting control system.

Moran, and incorporating a bridge motion axis, as taught by Carroll.  

One of ordinary skill in the art would have been motivated to do this modification in order to allow enhanced ease of movement of containers, as suggested by Carroll ([0051]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Moran et al. US 2015/0203334 (hereinafter Moran) in view of Carroll US 2005/0285737 (hereinafter Kobayashi).

Regarding claim 6, Moran teaches all the limitations of the base claims as outlined above. 

Moran further teaches: the master controller unit communicates with the slave control units ([0051]).

But Moran does not explicitly teach: the master controller unit and the slave control units comprise transceivers, and wherein each slave control unit is operable for sending communications back to the master controller unit including acknowledgement of commands with an identifier of the master controller unit and an address or identifier of the slave control unit.

However, Kobayashi teaches: a master controller unit and slave control units comprise transceivers (Fig. 1, [0046] - - transceivers), and wherein each slave control unit is operable for sending communications back to the master controller unit including acknowledgement of commands with an identifier of the master controller unit and an address or identifier of the slave control unit (Fig. 5, [0046] - - the data signal including sender address and receiver address);

Moran and Kobayashi are analogous art because they are from the same field of endeavor.  They all relate to communication system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above control system, as taught by Moran, and incorporating a message including addresses, as taught by Kobayashi.  

One of ordinary skill in the art would have been motivated to do this modification in order to improve communication between devices, as suggested by Kobayashi ([0046]).

Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. No. 2014/0251935 to Behnke, which discloses two cranes can operate in normal operation or group operation.  In group operation, cranes can be operated in 3 modes – tandem operation mode, first single operation mode and 2nd single operation mode.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUHUI R PAN whose telephone number is (571)272-9872. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/YUHUI R PAN/Primary Examiner, Art Unit 2116